
	

113 S1173 IS: Independent Agency Regulatory Analysis Act of 2013
U.S. Senate
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1173
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2013
			Mr. Portman (for
			 himself, Mr. Warner, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To affirm the authority of the President to require
		  independent regulatory agencies to comply with regulatory analysis requirements
		  applicable to executive agencies, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Independent Agency Regulatory
			 Analysis Act of 2013.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Office of Information
			 and Regulatory Affairs;
			(2)the term
			 agency has the same meaning as in section 3502(1) of title 44,
			 United States Code;
			(3)the term
			 economically significant rule means any rule that the
			 Administrator determines is likely to—
				(A)have an annual
			 effect on the economy of $100,000,000 or more; or
				(B)adversely affect
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities;
				(4)the term
			 independent regulatory agency has the same meaning as in section
			 3502(5) of title 44, United States Code; and
			(5)the term
			 rule—
				(A)means a rule, as
			 that term is defined in section 551 of title 5, United States Code; and
				(B)does not include
			 a rule of the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee relating to monetary policy.
				3.Regulatory
			 analysis by independent agencies
			(a)In
			 generalThe President may by Executive order require an
			 independent regulatory agency to comply, to the extent permitted by law, with
			 regulatory analysis requirements applicable to other agencies, including the
			 requirements to—
				(1)identify the
			 problem that the agency intends to address by a new rule (including, where
			 applicable, the failures of private markets or public institutions that warrant
			 new agency action) and assess the significance of that problem;
				(2)examine whether
			 any existing rule (or other law) has created, or contributed to, the problem
			 that a new rule is intended to correct and whether the existing rule (or other
			 law) should be modified to achieve the intended goal of the new rule more
			 effectively;
				(3)identify and
			 assess available alternatives to direct regulation, including providing
			 economic incentives to encourage the desired behavior, or providing information
			 upon which choices can be made by the public;
				(4)consider to the
			 extent reasonable in setting regulatory priorities, the degree and nature of
			 the risks posed by various substances or activities within its
			 jurisdiction;
				(5)design its rules
			 in the most cost-effective manner to achieve the regulatory objective and, in
			 doing so, consider incentives for innovation, consistency, predictability, the
			 costs of enforcement and compliance (to the Federal Government, regulated
			 entities, and the public), flexibility, distributive impacts, and
			 equity;
				(6)assess the costs
			 and the benefits of the intended rule and, recognizing some costs and benefits
			 are difficult to quantify, propose or adopt a rule only upon a reasoned
			 determination that the benefits of the rule justify its costs;
				(7)base its
			 rulemaking decisions on the best reasonably obtainable scientific, technical,
			 economic, and other information concerning the need for, and consequences of,
			 the intended rule;
				(8)identify and
			 assess alternative forms of regulation and, to the extent feasible, specify
			 performance objectives, rather than specifying the behavior or manner of
			 compliance that regulated entities must adopt;
				(9)seek the views of
			 appropriate State, local, and tribal officials before imposing regulatory
			 requirements that might significantly or uniquely affect State, local, or
			 tribal governmental entities, whenever feasible;
				(10)avoid rules that
			 are inconsistent or incompatible with, or duplicative of, other rules of the
			 independent regulatory agency or other agencies;
				(11)tailor rules to
			 impose the least burden on society, including individuals, businesses of
			 differing sizes, and other entities (including small communities and
			 governmental entities), consistent with achieving the regulatory objectives,
			 and taking into account, among other factors, and to the extent practicable,
			 the cost of cumulative rules;
				(12)draft each rule
			 to be simple and easy to understand, with the goal of minimizing the potential
			 for uncertainty and litigation arising from uncertainty; and
				(13)periodically
			 review its existing economically significant rules to determine whether any
			 such rules should be modified, streamlined, expanded, or repealed so as to make
			 the agency’s regulatory program more effective or less burdensome in achieving
			 the regulatory objectives.
				(b)Economically
			 significant rulesFor any proposed or final rule identified by an
			 independent regulatory agency as, or determined by the Administrator to be, an
			 economically significant rule, the President may by Executive order require the
			 independent regulatory agency to provide to the Administrator and publish with
			 the proposed and final rule the following information, to the extent permitted
			 by law:
				(1)An assessment,
			 including the underlying analysis, of benefits anticipated from the rule
			 together with, to the extent feasible, a quantification of those
			 benefits.
				(2)An assessment,
			 including the underlying analysis, of costs anticipated from the rule together
			 with, to the extent feasible, a quantification of those costs.
				(3)An assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the rule, identified by the
			 agencies or the public, including improving existing regulations and reasonably
			 viable nonregulatory actions, and an explanation why the planned regulatory
			 action is preferable to the identified potential alternatives.
				(c)Review by
			 office of information and regulatory affairs
				(1)Requirement to
			 seek reviewThe President may, by Executive order, require an
			 independent regulatory agency to submit to the Administrator for review—
					(A)any proposed
			 economically significant rule, either prior to publication of the notice of
			 proposed rulemaking or, if the head of the independent regulatory agency
			 elects, during the general public comment period; and
					(B)any final
			 economically significant rule, prior to publication of the final rule.
					(2)Nonbinding
			 assessmentAn Executive order issued under this Act may require
			 that, not later than 90 days after the independent regulatory agency submits a
			 proposed or final economically significant rule for review, the Administrator
			 submit for inclusion in the rulemaking record the Administrator’s assessment of
			 the extent to which the agency has complied with any of the regulatory analysis
			 requirements made applicable by Executive order.
				(3)Determination
			 and explanation by independent agencyAn Executive order issued
			 under this Act may require that, if the Administrator concludes under paragraph
			 (2) that the independent regulatory agency did not comply with one or more
			 requirements of the Executive order with respect to a proposed or final
			 economically significant rule, the head of the agency that issued the
			 economically significant rule shall include with the final rule—
					(A)a determination
			 that the rule complies with the specified requirement or requirements and an
			 explanation of that determination; and
					(B)if applicable, an
			 explanation why the independent regulatory agency did not comply with one or
			 more of the specified requirements, based on the statutory provision
			 authorizing the rule.
					4.Limitation on
			 judicial review
			(a)In
			 generalThe compliance or noncompliance of an independent
			 regulatory agency with the requirements of an Executive order issued under this
			 Act shall not be subject to judicial review.
			(b)Agency
			 recordWhen an action for judicial review of a rule promulgated
			 by an independent regulatory agency is instituted, any determination, analysis,
			 or explanation produced by the agency, and any assessment produced by the
			 Administrator, pursuant to an Executive order issued under this Act, shall
			 constitute part of the whole record of agency action in connection with the
			 review.
			(c)Rule of
			 constructionNothing in this section shall be construed to bar
			 judicial review of any other impact statement or similar analysis required by
			 any other provision of law if judicial review of such statement or analysis is
			 otherwise permitted by law.
			5.Rule of
			 constructionNothing in this
			 Act shall be construed to limit the authority of the President with respect to
			 independent regulatory agencies under any other applicable law.
		
